I concur in the ruling in division 1 of the opinion, and in the judgment. I dissent from the ruling in division 2 of the opinion for the reason that under the terms of the policy the beneficiary had only a contingent interest in the policy, namely, the right to the face value in the event the insured died before he reached the age of 75. I think that under a proper interpretation of the policy the insured had an absolute right to turn the policy in and receive its cash value after the expiration of the time fixed by the policy.